Exhibit 10.1


 
2005 SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN
Adopted:  November 19, 2004
Effective:  November 18, 2005
Amended and Restated:  September 28, 2017




1
Purpose.

The purpose of the 2005 Supplemental Employee Retirement Plan (the "SERP" or the
"Plan") is to provide Participants with retirement benefits to supplement
benefits payable pursuant to qualified group pension plans sponsored by AT&T or
an affiliate of AT&T.  The Plan is a successor to the AT&T Supplemental
Retirement Income Plan ("SRIP") that was effective January 1, 1984 and which was
amended, effective December 31, 2004, to cease accruals so that the benefits
payable under the SRIP shall be grandfathered and administered in accordance
with the provisions of the SRIP in a manner that does not invoke Section 409A of
the Code.


2
Definitions.

For purposes of this Plan, the following words and phrases shall have the
meanings indicated, unless the context clearly indicates otherwise:
Administrative Committee. "Administrative Committee" means a Committee,
consisting of the SEVP-HR and two or more other members designated by the
SEVP-HR, which shall administer the Plan.
Agreement.  "Agreement" means the written agreement entered into between AT&T by
its SEVP-HR and a Participant prior to January 1, 2009 to carry out the Plan
with respect to such Participant.  No Agreements are necessary for Participants
who become eligible to participate in the Plan on or after January 1, 2009.
AT&T.  "AT&T" means AT&T Inc.
Beneficiary.  "Beneficiary" shall mean any beneficiary or beneficiaries
designated by the Participant pursuant to the AT&T Rules for Employee
Beneficiary Designations as may hereafter be amended from time-to-time
("Rules").  If a Participant fails to execute a Beneficiary designation form
with respect to Plan benefits, his or her Beneficiary designation form with
respect to his SRIP benefits shall
Page 1

--------------------------------------------------------------------------------



apply with respect to his Plan benefits.  If a Participant fails to execute a
Beneficiary designation form with respect to Plan benefits and with respect to
SRIP benefits, the default provisions in the Rules shall apply.
CEO or Chief Executive Officer.  "CEO" or "Chief Executive Officer" shall mean
the Chief Executive Officer of AT&T.
Disabled or Disability.  "Disabled" or "Disability" means the Participant's (i)
inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three (3)
months under an accident or health plan covering employees of the Participant's
employer.  The Administrative Committee, in its complete and sole discretion,
determines whether a Participant is Disabled.  The Administrative Committee may
require that the Participant submit to an examination by a competent physician
or medical clinic selected by the Administrative Committee.  On the basis of
such medical evidence, the determination of the Administrative Committee as to
whether or not a Participant is Disabled shall be conclusive.
Earnings.  "Earnings" means for a given calendar year the Participant's: (1)
bonus earned as a short term award during the calendar year but not exceeding
200% of the target amount of such bonus (or such other portion of the bonus or
target bonus as may be determined by the Human Resources Committee of the Board
of AT&T), plus (2) base salary before reduction due to any contribution pursuant
to any deferred compensation plan or agreement sponsored by AT&T or an AT&T
affiliate, including but not limited to compensation deferred in accordance with
Sections 401(k), 125, or 132(f) of the Internal Revenue Code.
Final Average Earnings.  "Final Average Earnings" means the average of the
Participant's Monthly Earnings for the thirty-six (36) consecutive months out of
the one hundred twenty (120) months next preceding the Participant's Termination
of Employment which yields the highest average earnings.  If the Participant has
fewer than thirty-six
Page 2

--------------------------------------------------------------------------------



(36) months of employment, the average shall be taken over his or her period of
employment.


GAAP Rate.  For a referenced calendar year, "GAAP Rate" means the interest rate
used for valuing Plan liabilities on December 31 of the immediately preceding
calendar year and for calculating periodic pension expense for the referenced
calendar year, both for purposes of AT&T's financial statement reporting
requirements.


Human Resources Committee.  "Human Resources Committee" means the Human
Resources Committee of the AT&T Inc. Board of Directors.


Immediate Annuity Value of any AT&T or affiliate Qualified Pensions.  "Immediate
Annuity Value of any AT&T or affiliate Qualified Pensions" shall have the
meaning as provided in Attachment B.
Immediate Annuity Value of SRIP. "Immediate Annuity Value of SRIP" shall have
the meaning as provided in Attachment C.
Immediate Annuity Value of any other AT&T or affiliate Non-Qualified Pensions
other than SERP. "Immediate Annuity Value of any AT&T or affiliate Non-Qualified
Pensions other than SERP" shall have the meaning as provided in Attachment D.
Mid-Career Hire.  "Mid-Career Hire" means an individual whose Service
Commencement Date is on or after the individual's thirty-fifth (35th) birthday.
Monthly Earnings.  "Monthly Earnings" means one-twelfth (1/12) of Earnings.
Mortality Tables.  "Mortality Tables" means the mortality tables as defined by
Code Section 417(e) for valuing minimum lump sum benefits payable from qualified
pension plans for the referenced period.


Officer. "Officer" shall mean an individual who is designated as an officer
level employee for compensation purposes on the records of AT&T.


Participant. "Participant" means:
Page 3

--------------------------------------------------------------------------------







(a)
Any person who, as of close of business on December 31, 2004, was employed by an
AT&T affiliate and was a participant in the SRIP; or

(b)
Any person who was a participant in the SRIP, terminated employment in 2004 and
receives Earnings in 2005; or

(c)
An Officer of AT&T or an AT&T affiliate who is designated by the Human Resources
Committee as eligible to participate in the Plan.



Notwithstanding the foregoing definition of Participant, the Human Resources
Committee, may, at any time and from time to time, exclude any person or group
of persons from being a "Participant" under this plan.
An individual's participation in SERP shall commence as of his or her SERP
Effective Date.
Retire or Retirement.  "Retire" or "Retirement" shall mean the Termination of
Employment of a Participant for reasons other than death, on or after the
earlier of the following dates:  (1) the date the Participant is Retirement
Eligible or (2) the date the Participant has attained one of the following
combinations of age and service at Termination of Employment:


Years of Service Age


25 years or more 50 or older
30 years or more Any age


Retirement Eligible.  "Retirement Eligible" or "Retirement Eligibility" means
that a Participant has attained age 55 and has at least five (5) Years of
Service.


Retirement Percent.  "Retirement Percent" means the percent specified in the
Agreement with the Participant (if any) which establishes a Target Retirement
Benefit (see Section 3.1) as a percentage of Final Average Earnings. For an
individual who becomes a Participant on or after January 1, 2006, "Retirement
Percent" means 50 percent unless otherwise provided by the Human Resources
Committee of the Board of Directors of AT&T.
Page 4

--------------------------------------------------------------------------------





SERP Effective Date.  "SERP Effective Date" means the date of the written
designation of the Participant's eligibility to participate in SERP, signed by
the CEO or authorized by the Human Resources Committee, as required by the Plan.
SEVP-HR.  "SEVP-HR" means AT&T's Senior Executive Vice President responsible for
Human Resources matters.
Supplemental Retirement Income Plan or SRIP.  "Supplemental Retirement Income
Plan" or "SRIP" means the AT&T Inc. Supplemental Retirement Income Plan
effective January 1, 1984.
Service Commencement Date.  "Service Commencement Date" means the Participant's
employment commencement date with AT&T or any AT&T affiliate, as such date may
be adjusted from time-to-time in accordance with rules, policies and procedures
generally applied by AT&T to adjust for breaks in service or other periods of
time, as reflected in AT&T's or an AT&T affiliate's records, all as determined
in the discretion of the SEVP-HR.
Service Factor.  "Service Factor" means, unless otherwise agreed in writing by
the Participant and AT&T, either (a) a deduction of 1.43 percent, or .715
percent for Mid-Career Hires, multiplied by the number by which (i) thirty-five
(or thirty in the case of a Participant who is an Officer) exceeds (ii) the
number of Years of Service of the Participant, or (b) a credit of 0.715 percent
multiplied by the number by which (i) the number of Years of Service of the
Participant exceeds (ii) thirty-five (or thirty in the case of a Participant who
is an Officer).  For purposes of the above computation, a deduction shall result
in the Service Factor being subtracted from the Retirement Percent whereas a
credit shall result in the Service Factor being added to the Retirement Percent.
Termination of Employment.  "Termination of Employment" means the ceasing of the
Participant's employment from the AT&T controlled group of companies for any
reason whatsoever, whether voluntarily or involuntarily.  A Participant will be
deemed to have realized a Termination of Employment at any time that a
Participant and the Administrative Committee reasonably anticipate that the bona
fide level of services the Participant will perform (whether as an employee or
an independent contractor) will be permanently reduced to a level that is less
than fifty percent (50%) of the average level of bona fide services
Page 5

--------------------------------------------------------------------------------



the Participant performed during the immediately preceding thirty-six (36)
months (or the entire period the Participant has provided services if the
Participant has been providing services to the AT&T controlled group of
companies less than thirty-six (36) months).
Year.  A "Year" is a period of twelve (12) consecutive calendar months.
Years of Participation.  "Years of Participation" means the number of each
complete Years beginning with the Participant's SERP Effective Date through each
annual anniversary of such date.
Years of Service.  "Years of Service" means the number of each complete Years of
full-time service as an employee of AT&T or an AT&T affiliate beginning with the
Participant's Service Commencement Date through each annual anniversary of such
date, including service prior to the adoption of this Plan. "Years of Service"
shall also include, without duplication, (i.) a Participant's Years of service
that are recognized for purposes of the BellSouth Corporation Supplemental
Employee Retirement Plan, or (ii.) a Participant's years of service on the
Cingular Wireless payroll during the period beginning on 10/28/01 and ending on
or prior to 12/31/04 that were recognized for purposes of the Cingular Wireless
SBC Executive Transition Supplemental Retirement Income Plan, but that are not
otherwise included pursuant to the immediately preceding sentence.


3
Plan ("SERP") Benefits.

3.1
SERP Benefit Formula.



With respect to (1) a Participant who was a participant in the SRIP prior to
January 1, 1998, or (2) a Participant who, prior to January 1, 1998, was an
officer of a Pacific Telesis Group ("PTG") company and became a participant in
the SRIP after January 1, 1998, the amount of such Participant's SERP Benefit is
calculated as follows:
Page 6

--------------------------------------------------------------------------------







Final Average Earnings
x Revised Retirement Percentage 
= Target Retirement Benefit
- Immediate Annuity Value of any AT&T or affiliate Qualified Pensions
- Immediate Annuity Value of any other AT&T or affiliate Non-Qualified Pensions
other than the SERP 
=  Target Benefit
-  Age Discount 
=  Annual Value of Life with 10 Year Certain SERP Benefit payable as a result of
Termination of Employment Before SRIP Reduction
- Immediate Annuity Value of SRIP 
=  Annual Value of Life with 10 Year Certain SERP Benefit payable as a result of
Termination of Employment




With respect to all other Participants, subject to the provisions of Attachment
E, the amount of such Participant's SERP Benefit is calculated as follows:


Final Average Earnings
X Revised Retirement Percentage
= Target Retirement Benefit
- Age Discount
= Discounted Target Benefit
- Immediate Annuity Value of any AT&T or affiliate Qualified Pensions
- Immediate Annuity Value of SRIP
-
Immediate Annuity Value of any other AT&T or affiliate Non-Qualified Pensions
other than SERP

=
Annual Value of Life with 10 Year Certain SERP Benefit payable as a result of
Termination of Employment



Where in both of the above cases the following apply:



(a)
Revised Retirement Percentage = Retirement Percent + Service Factor

(b)
For purposes of determining the Service Factor, the Participant's actual Years
of Service as of the date of Termination of Employment, to the day, shall be
used.

(c)
For purposes of determining the Final Average Earnings, the Participant's
Earnings history as of the date of Termination of Employment shall be used.



Page 7

--------------------------------------------------------------------------------




(d)
Age Discount means the Participant's SERP Benefit shall be decreased by
five-tenths of one percent (.5%) for each month that the date of the
Participant's Termination of Employment precedes the date on which the
Participant will attain age 60.



Notwithstanding the foregoing, if at the time of Termination of Employment the
Participant is, or has been within the one year period immediately preceding the
Participant's Termination of Employment, an Officer with 30 or more Years of
Service such Participant's Age Discount shall be zero.


Except to true up for an actual short term award paid following Termination of
Employment, there shall be no recalculation of the value of a Participant's SERP
Benefit hereunder following a Participant's Termination of Employment.


3.2. Vesting.


Notwithstanding any other provision of this Plan:


(a)
upon any Termination of Employment of the Participant for a reason other than
death or Disability, AT&T shall have no obligation to the Participant under this
Plan if the Participant has less than five (5) Years of Service or, for
Participants who are informed, in writing, of their SERP eligibility on or after
September 28, 2006, less than four (4) Years of Participation, at the time of
Termination of Employment; provided, however, for any Participant whose
Termination of Employment occurs on September 30,2010 and who timely executes
and does not revoke a Release and Waiver in favor of the Company, shall be
deemed to satisfy the Years of Service and Years of Participation vesting
requirements of this Section as of their Termination of Employment; and

(b)
the terms and conditions set forth in Section 8.2 shall apply to any benefits
accrued on or after January 1, 2010, and in order for a Participant to accrue
(or collect) such Plan benefits on or after January 1, 2010, the Participant
must comply with the terms and conditions set forth in Section 8.2.

Page 8

--------------------------------------------------------------------------------





4
Election and Form of Distribution of SERP Benefits.

4.1
Normal Form.



The normal form of a Participant's benefits hereunder shall be a Life with
10-Year Certain Benefit as described in Section 4.2(a).

 
4.2
Election Alternatives.


 
Notwithstanding the normal form for distribution of a Participant's SERP
Benefits, a Participant may elect one of the following Benefit Payout
Alternatives:



(a)
Life with a 10-Year Certain Benefit.  An annuity payable during the longer of
(i) the life of the Participant or (ii) the 10-year period commencing on the
Participant's Termination of Employment and ending on the day next preceding the
tenth anniversary of such date (the "Life With 10-Year Certain Benefit").  If a
Participant who is receiving a Life with 10-Year Certain Benefit dies prior to
the expiration of the 10-year period described in this Section 4.2(a), the
Participant's Beneficiary shall be entitled to receive the remaining Life With
10-Year Certain Benefit installments which would have been paid to the
Participant had the Participant survived for the entire such 10-year period.

(b)
Joint and 100% Survivor Benefit.  A joint and one hundred percent (100%)
survivor annuity payable for life to the Participant and at his or her death to
his or her Beneficiary, in an amount equal to one hundred percent (100%) of the
amount payable during the Participant's life, for life (the "Joint and 100%
Survivor Benefit").



Page 9

--------------------------------------------------------------------------------




(c)
Joint and 50% Survivor Benefit.  A joint and fifty percent (50%) survivor
annuity payable for life to the Participant and at his or her death to his or
her Beneficiary, in an amount equal to fifty percent (50%) of the amount payable
during the Participant's life, for life (the "Joint and 50% Survivor Benefit").

(d)
Lump Sum Benefit.  A lump sum benefit, which shall apply only if the Participant
has attained the age of fifty-five (55) years as of his or her Termination of
Employment.  If a Participant elects a lump sum benefit but realizes a
Termination of Employment prior to attaining age fifty-five (55), the
Participant's SERP Benefit shall be paid as provided in Section 4.2(a), 4.2(b)
or 4.2(c), as elected or deemed elected by the Participant.



The Benefit Payout Alternatives described in Section 4.2(b), 4.2(c) and 4.2(d)
shall be the actuarially determined equivalent (using the same reasonable
actuarial assumptions and methods for valuing each Benefit Payout Alternative as
determined by the SEVP-HR in his or her complete and sole discretion) of the
Life With 10-Year Certain Benefit that is converted by such election.  The
amount of a Participant's lump sum benefit shall be calculated as of the
Participant's Termination of Employment by applying the Mortality Tables and the
GAAP Rate, both as in effect for the calendar year immediately preceding the
calendar year of the Participant's Termination of Employment, but using the
Participant's age, Years of Service and other factors as of the Participant's
Termination of Employment.


4.3
Distribution Election.




(a)
Individual Who Is A Participant On or Before December 31, 2008.  An individual
who was a Participant on or before December 31, 2008 may make an irrevocable
election of a Benefit Payout Alternative before the earlier of December 31 of
the year immediately preceding his or her Termination of Employment or December
31, 2008 by delivery of such election, in writing, telecopy, email or in another
electronic format, pursuant to or as instructed by the SEVP-HR (as determined by
the SEVP-HR in his or her sole and absolute discretion).

Page 10

--------------------------------------------------------------------------------




(b)
Individual Who Becomes A Participant After December 31, 2008.  An individual who
becomes a Participant after December 31, 2008 may make an irrevocable election
of a Benefit Payout Alternative no later than the thirtieth (30th) day
immediately following the Participant's SERP Effective Date by delivery of such
election in writing, telecopy, email or in another electronic format, pursuant
to or as instructed by the SEVP-HR (as determined by the SEVP-HR in his or her
sole and absolute discretion).

(c)
Failure to Timely Make a Distribution Election.  If a Participant fails to make
a timely election of a Benefit Payout Alternative as provided in Section 4.3(a)
or 4.3(b), such Participant shall be deemed to have elected and such
Participant's form of benefit shall be the Life With 10-Year Certain Benefit
described in Section 4.2(a).

(d)
Death of or Divorce from Annuitant During Participant's Lifetime. 
Notwithstanding any other provision of this Plan to the contrary, in the event
of the death of a designated annuitant during the life of the Participant, the
Participant's election to have a Benefit Payout Alternative described in Section
4.2(b) or 4.2(c) shall, without any action by the Participant, be revoked, and
the Participant's benefit, or remaining benefit, under the Plan, as the case may
be, shall be paid as provided in Section 4.2(a).  Any conversion of benefit from
one form to another pursuant to the provisions of this paragraph shall use the
same reasonable actuarial assumptions and methods for valuing each annuity form
of benefit before and after the death of the designated annuitant and shall be
subject to actuarial adjustment (as determined by the SEVP-HR in his or her
complete and sole discretion) such that the Participant's new benefit is the
actuarial equivalent of the Participant's remaining prior form of benefit. 
Payments pursuant to Participant's new form of benefit shall be effective
commencing with the first monthly payment for the month following the death of
the annuitant.

Page 11

--------------------------------------------------------------------------------





Notwithstanding any other provision of this Plan to the contrary, in the event
of the divorce or legal separation of the Participant, the Participant's
election to have a Benefit Payout Alternative described in Section 4.2(b) or
4.2(c), with a survivor annuity for the benefit of the Participant's former
spouse as Beneficiary, shall, without any action by the Participant, be revoked,
and the Participant's benefit, or remaining benefit, under the Plan, as the case
may be, shall be paid as provided in Section 4.2(a) (using the same reasonable
actuarial assumptions and methods for valuing each annuity form of benefit
before and after the divorce or legal separation  and shall be subject to
actuarial adjustment (as determined by the SEVP-HR in his or her complete and
sole discretion).  In such event, the 10-Year period as described in Section
4.2(a) shall be the same 10-year period as if such form of benefit was the form
of benefit originally selected and the expiration date of such period shall not
be extended beyond its original expiration date.  Payments pursuant to
Participant's new form of benefit shall be effective commencing with the first
monthly payment following notice from the Participant to the SEVP-HR after the
divorce (or legal separation) becomes final.



(e)
Special Provisions for Lump Sum Benefit Election.  A Participant who elects a
lump sum benefit under Section 4.2(d) must, contemporaneous with such Lump Sum
Benefit election, elect a specific number of year(s), not to exceed twenty (20)
years, following his or her Termination of Employment upon which the lump sum
benefit (including any interest accrued thereon) shall be distributed;
provided, however,




(i)
the Participant may not receive more than thirty percent (30%) of his or her
lump sum benefit (excluding any interest thereon) until the third (3rd)
anniversary of his or her Termination of Employment; provided, however, if the
Participant is age sixty (60) or older as of his or her Termination of
Employment, the Participant, if elected

Page 12

--------------------------------------------------------------------------------





in his or her timely filed election of a Benefit Payout Alternative, may receive
one hundred percent (100%) of his or her lump sum benefit upon the day that is
six (6) months following his or her Termination of Employment if he or she
agrees, in writing, substantially in the form provided in Attachment A, not to
compete with an Employer Business within the meaning of Section 8.2 for a period
of three (3) years from such Participant's Termination of Employment and further
agrees that if he or she fails to abide by such agreement, the non-compete
agreement is challenged, or the non-compete agreement is unenforceable, he or
she shall forfeit all benefits hereunder and repay the lump sum benefit to AT&T;
and



(ii)
prior to distribution of the Participant's lump sum benefit, interest on such
lump sum benefit shall accrue and shall be added to the Participant's lump sum
benefit or distributed monthly, as elected by the Participant in his or her
election of a Benefit Payout Alternative.



A Participant's lump sum benefit payment schedule must comply with the rules for
payment schedules as adopted by the SEVP-HR (as determined by the SEVP-HR in his
or her sole and absolute discretion), which, for example, may require payment of
principal to be made no more frequently than once per calendar year.
If the payment schedule elected by a Participant does not comply with the rules
for payment schedules, (i) thirty percent (30%) of such Participant's lump sum
benefit shall be paid to the Participant upon the date that is six (6) months
following the Participant's Termination of Employment, and (ii) the remaining
seventy percent (70%) shall be paid to the Participant on the third (3rd)
anniversary of such Participant's Termination of Employment.
Page 13

--------------------------------------------------------------------------------






(f)
Lump Sum Benefit or Frozen Account Balance.  From and after a Participant's
Termination of Employment, the SEVP-HR shall maintain records of a lump sum
benefit account balance for each Participant who elected a lump sum benefit. 
During such period of time that all or any portion of a Participant's lump sum
benefit is not paid, interest shall be credited using the same methodology used
by AT&T for financial accounting purposes using the GAAP Rate that was used to
calculate such Participant's lump sum benefit.  Payments of principal and
interest shall be deducted from the lump sum benefit account balance.



A Participant whose employment has not terminated may change a prior
distribution election at any time on or before December 31, 2008, provided,
however, if the Participant's employment terminates for any reason in the
calendar year in which the new distribution election is filed, such new election
shall be null and void.  In the event the Participant's new election is null and
void, the Participant's prior election, if any, shall apply.  If there is no
prior election, the Plan's default distribution provisions shall apply.


5
Death or Disability Benefits.

5.1
Death Following Termination of Employment.



If a Participant who has commenced payment of his or her SERP benefit hereunder
dies, his or her Beneficiary shall be entitled to receive the remaining SERP
benefit in accordance with the Benefit Payout Alternative elected or deemed
elected by the Participant.


5.2
Death Prior to Termination of Employment



If a Participant dies prior to his or her Termination of Employment, a
pre-retirement death benefit will be calculated and paid as though the
Participant had Retired  (determined without regard to the 5 Years of Service or
the 4 Years of Participation requirements) on the day prior to the date of
death.  The pre-retirement death benefit shall be paid at such time and in such
form as timely elected or deemed elected by the Participant; provided, if the
Participant elected or is deemed to have elected any form of an annuity, such
pre-retirement death benefit shall be
Page 14

--------------------------------------------------------------------------------



paid as a Beneficiary Life Annuity (as such term is hereinafter described) based
on the life expectancy of the Beneficiary, and, if the Participant elected or is
deemed to have elected a Life with a 10-Year Certain Benefit, such Beneficiary
Life Annuity shall continue for the longer of (i) the Beneficiary's life, or
(ii) the 10 year period commencing on the Participant's death.  If paid as a
Beneficiary Life Annuity, such benefit shall be the actuarially determined
equivalent using the same reasonable actuarial assumptions and methods (as
determined by the SEVP-HR in his or her complete and sole discretion) of the
Life With 10-Year Certain Benefit that would have been paid to the Participant
had he or she Retired on the day immediately prior to his or her death.  If the
Participant had timely elected and qualified to receive a Lump Sum Benefit, it
shall be calculated in the same manner as provided in Section 4.2 as if the
Participant were alive; e.g., calculated as of the Participant's death applying
the Mortality Tables and the GAAP Rate, both as in effect for the calendar year
immediately preceding the calendar year of the Participant's death, but using
the Participant's age, Years of Service and other factors as of the
Participant's date of death.


5.3
Disability.



Upon a Participant's Termination of Employment and contemporaneous qualification
for receipt of long term disability benefits under an AT&T or AT&T affiliate
sponsored long term disability benefit plan in which the Participant
participates prior to being Retirement Eligible (without regard to the 5 Years
of Service or 4 Years of Participation requirements), the Participant will
continue to accrue Years of Service during such disability until the earliest of
his or her:



(a)
Recovery from Disability,

(b)
Retirement (determined without regard to the 5 Years of Service or 4 Years of
Participation requirements), or

(c)
Death.



Upon the occurrence of either (a) Participant's recovery from Disability prior
to his or her Retirement Eligibility if Participant does not return to
employment, or (b) Participant's Retirement (determined without regard to the 5
Years of Service or 4 Years of Participation requirements), the Participant
shall be entitled to receive a SERP Benefit as if he or she realized a
Termination of Employment as of the date of such occurrence.
Page 15

--------------------------------------------------------------------------------



For purposes of calculating the foregoing benefit, the Participant's Final
Average Earnings shall be determined using his or her Earnings history as of the
date of his or her Disability.
If a Participant who continues to have a Disability dies prior to his or her
Retirement Eligibility (without regard to the 5 Years of Service or 4 Years of
Participation requirements), the Participant will be treated in the same manner
as if he or she had died while in employment (See Section 5.2).




6. Payment of Benefits.
6.1
Commencement of Payments.




(a)
Except as provided in Section 5.3, benefit payments shall commence pursuant to
the Benefit Payout Alternative elected by the Participant in his or her
Agreement on the date that is six (6) months following his or her Termination of
Employment; provided, however, if the Participant dies after Termination of
Employment and prior to the lapse of such six (6) month period, benefit payments
shall commence upon the Participant's death.  If a Participant elected (or is
deemed to have elected) an annuity form of benefit under Section 4.2(a), 4.2(b)
or 4.2(c), the aggregate monthly amount that would be paid between the
Participant's Termination of Employment through the date that benefit payments
actually commence, shall be paid in a lump sum on the date that benefit payments
actually commence hereunder.  In addition, during the period of time between a
Participant's Termination of Employment and the date that annuity payments
hereunder actually commence, interest shall be credited on the withheld annuity
amounts for such period of time that each annuity payment is withheld.  The
credited interest shall be paid in a lump sum on the date that payments
hereunder actually commence.  Interest shall be credited using the GAAP Rate in
effect for the calendar year immediately preceding the calendar year of the
Participant's Termination of Employment.

Page 16

--------------------------------------------------------------------------------




(b)
Notwithstanding the designation of a specific date for commencement of payment
of a distribution hereunder, commencement of payments under this Plan may be
delayed for administrative reasons in the discretion of the SEVP-HR, but shall
begin not later than sixty (60) days following the date upon which payment(s)
would otherwise commence under this Plan. A Participant shall not have the right
to designate or participate in the decision as to the taxable year of benefit
commencement.





6.2
Withholding; Unemployment Taxes.




(a)
A payment may be made from the Plan to reflect the payment of state, local, or
foreign tax obligations arising from participation in the Plan that apply to an
amount deferred under the Plan before the amount is paid or made available to a
Participant (the "State, Local, or Foreign Tax Amount").  Such payment may not
exceed the amount of such taxes due as a result of participation in the Plan. 
Such payment may be made by distributions to the Participant in the form of
withholding pursuant to provisions of applicable state, local, or foreign law or
by distribution directly to the Participant.  Additionally, a payment may be
made from the Plan to pay the income tax at source on wages imposed under Code
Section 3401 as a result of the payment of the State, Local, or Foreign Tax
Amount and to pay the additional income tax at source on wages attributable to
such additional Code Section 3401 wages and taxes.  However, the total payment
under this Section 6.2(a) shall not exceed the aggregate of the State, Local, or
Foreign Tax Amount and the income tax withholding related to such State, Local,
or Foreign Tax Amount.

(b)
A payment may be made from the Plan to pay the Federal Insurance Contributions
Act tax imposed by Code Sections 3101, 3121(a), and 3121(v)(2) on compensation
deferred under the Plan (the "FICA Amount").  Additionally, a payment may be
made from the Plan to pay the income tax at source on

Page 17

--------------------------------------------------------------------------------





wages imposed under Code Section 3401 or the corresponding withholding
provisions of applicable state, local or foreign tax laws as a result of the
payment of the FICA Amount and to pay the additional income tax at source on
wages attributable to the pyramiding section 3401 wages and taxes.  However, the
total payment under this Section 6.2(b) shall not exceed the aggregate of the
FICA Amount and the income tax withholding related to such FICA Amount.


6.3
Recipients of Payments; Designation of Beneficiary.



All payments to be made under the Plan shall be made to the Participant during
his or her lifetime, provided that if the Participant dies prior to the
completion of such payments, then all subsequent payments under the Plan shall
be made to the Participant's Beneficiary or Beneficiaries.
In the event of the death of a Participant, distributions/benefits under this
Plan shall pass to the Beneficiary (ies) designated by the Participant in
accordance with this Plan and the Rules.


6.4
No Other Benefits.



No benefits shall be paid hereunder to the Participant or his or her Beneficiary
except as specifically provided herein.


6.5
Small Benefit.



Notwithstanding any election made by the Participant, the SEVP-HR in his or her
sole discretion may pay any benefit in the form of a lump sum payment if (A) the
lump sum equivalent amount is or would be less than the applicable dollar amount
under Code Section 402(g)(1)(B) when payment of such benefit would otherwise
commence, and (B) the payment of the lump sum equivalent amount results in the
termination and liquidation of the entirety of the Participant's interest under
the Plan and under any other plan that is considered a single nonqualified
deferred compensation plan under Treasury Regulations Section 1.409A-1(c)(2).


Page 18

--------------------------------------------------------------------------------



7. Conditions Related to Benefits.
7.1
Administration of Plan.



The Administrative Committee and the SEVP-HR with respect to specific functions
identified in the Plan, shall be the sole administrators of the Plan and will,
in their discretion, administer, interpret, construe and apply the Plan in
accordance with its terms.  The Administrative Committee or the SEVP-HR shall
further establish, adopt or revise such rules and regulations as each may deem
necessary or advisable for the administration of the Plan.  The Administrative
Committee shall serve as the Plan's "administrator" within the meaning of the
Employee Retirement Income Security Act of 1974, as amended, and regulations
thereunder ("ERISA").  All decisions of the Administrative Committee or the
SEVP-HR shall be final and binding unless the Board of Directors should
determine otherwise.


7.2
No Right to AT&T Assets.



Neither a Participant nor any other person shall acquire by reason of the Plan
any right in or title to any assets, funds or property of any AT&T company
whatsoever including, without limiting the generality of the foregoing, any
specific funds or assets which AT&T, in its sole discretion, may set aside in
anticipation of a liability hereunder, nor in or to any policy or policies of
insurance on the life of a Participant owned by AT&T.  No trust shall be created
in connection with or by the execution or adoption of this Plan or any
Agreement, and any benefits which become payable hereunder shall be paid from
the general assets of AT&T.  A Participant shall have only a contractual right
to the amounts, if any, payable hereunder unsecured by any asset of AT&T.


7.3
Trust Fund.



AT&T shall be responsible for the payment of all benefits provided under the
Plan.  At its discretion, AT&T may establish one or more trusts, for the purpose
of providing for the payment of such benefits.  Such trust or trusts may be
irrevocable, but the assets thereof shall be subject to the claims of AT&T's
creditors.  To the extent any benefits provided under the Plan are actually paid
from any such trust, AT&T shall have no further obligation with respect thereto,
but to the extent not so paid, such benefits shall remain the obligation of, and
shall be paid by AT&T.
Page 19

--------------------------------------------------------------------------------





7.4
No Employment Rights.



Nothing herein shall constitute a contract of continuing employment or in any
manner obligate any AT&T company to continue the service of a Participant, or
obligate a Participant to continue in the service of any AT&T company and
nothing herein shall be construed as fixing or regulating the compensation paid
to a Participant.


7.5
Modification or Termination of Plan.



This Plan may be modified or terminated at any time in accordance with the
provisions of AT&T's Schedule of Authorizations.  A modification may affect
present and future Participants, provided that any prospective amendment or
restatement of the Plan shall not apply to any benefits accrued prior to such
amendment or restatement.   AT&T also reserves the sole right to terminate at
any time any or all Agreements.  In the event of termination of the Plan or of a
Participant's Agreement, a Participant shall be entitled to benefits hereunder,
if prior to the date of termination of the Plan or of his or her Agreement, such
Participant has attained 5 Years of Service and, if applicable, 4 Years of
Participation, in which case, regardless of the termination of the
Plan/Participant's Agreement, such Participant shall be entitled to benefits at
such time as provided in and as otherwise in accordance with the Plan and his or
her Agreement, provided, however, a Participant's benefit shall be computed as
if the Participant had realized a Termination of Employment as of the date of
termination of the Plan or of his or her Agreement; provided further, however, a
Participant's service subsequent to Plan/Agreement termination shall be
recognized for purposes of reducing or eliminating the Age discount provided for
by Section 3.1(d).  No amendment, including an amendment to this Section 7.5,
shall be effective, without the written consent of a Participant, to alter, to
the detriment of such Participant, the benefits described in this Plan as
applicable to such Participant as of the effective date of such amendment.  For
purposes of this Section 7.5, an alteration to the detriment of a Participant
shall mean a reduction in the amount payable hereunder to a Participant to which
such Participant would be entitled if such Participant realized a Termination of
Employment at such time, or any change in the form of benefit payable hereunder
to a Participant to which such Participant would be entitled if such Participant
realized a Termination of Employment at such time.  Any amendment which reduces
a Participant's benefit hereunder to adjust for a change in his or her pension
benefit resulting from an amendment to any company-sponsored defined benefit
pension plan which changes the pension benefits payable to all employees, shall
not require the Participant's consent.  Written notice of any amendment shall be
given to each Participant.
Page 20

--------------------------------------------------------------------------------





7.6
Offset.



If at the time payments or installments of payments are to be made hereunder, a
Participant or his or her Beneficiary or both are indebted to AT&T or any AT&T
affiliate as a result of debt incurred in the ordinary course of the employment
relationship between the Participant and the AT&T company, then, annually, up to
$5,000 of the payments remaining to be made to the Participant or his or her
Beneficiary or both, may, at the discretion of the SEVP-HR, be reduced by the
amount of such indebtedness; provided, however, that the reduction must be made
at the same time and in the same amount as the debt otherwise would have been
due and collected from the Participant or his or her Beneficiary; provided,
further, however, that an election by the Board of Directors not to reduce any
such payment or payments shall not constitute a waiver of such AT&T company's
claim for such indebtedness.


7.7
Change in Status.



In the event of a change in the employment status of a Participant to a status
in which he is no longer an Participant, the Participant shall immediately cease
to be eligible for any benefits under this Plan except such benefits as had
previously vested.  Only Participant's Years of Service and Earnings history
prior to the change in his employment status shall be taken into account for
purposes of determining Participant's vested benefits hereunder.
7.8
Special Provisions.

This Plan shall be subject to the special provisions contained in Attachments F,
G, H, and I.


8. Miscellaneous.
8.1
Nonassignability.



Neither a Participant nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage or otherwise encumber,
transfer, hypothecate or convey in advance of actual receipt of the amounts, if
any, payable hereunder, or any part thereof, which are, and all rights to which
are, expressly declared to be unassignable and non-transferable.  No part of the
amounts payable shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participant's or any other person's
bankruptcy or insolvency.


Page 21

--------------------------------------------------------------------------------



8.2
Non-Competition.



AT&T would be unwilling to provide Plan benefits but for the loyalty conditions
and covenants set forth in this Section 8.2, and the conditions and covenants
herein are a material inducement to AT&T's willingness to sponsor the Plan and
to offer Plan benefits for the Participants on or after January 1, 2010. 
Accordingly, as a condition of accruing and/or receiving any Plan benefits on or
after January 1, 2010, each Participant is deemed to agree that he shall not,
without obtaining the written consent of AT&T in advance, participate in
activities that constitute engaging in competition with AT&T or engaging in
conduct disloyal to AT&T, as those terms are defined in this Section 8.2. 
Further, notwithstanding any other provision of this Plan, all benefits provided
under the Plan with respect to a Participant shall be subject to the enforcement
provisions of this Section 8.2 if the Participant, without the consent of AT&T,
participates in an activity that constitutes engaging in competition with AT&T
or engaging in conduct disloyal to AT&T, as so defined below.  Furthermore, for
benefits accrued before January 1, 2010, the provisions of this Section 8.2 as
in effect immediately before such date shall also be applicable to the
Participant's Plan benefits, with such provisions and those herein being each
separately applicable and effective.



(a)
Definitions.  For purposes of this Section 8.2 and of the Plan generally:




(i)
an "Employer Business" shall mean AT&T, any subsidiary of AT&T, or any business
in which AT&T or a subsidiary or affiliated company of AT&T has a substantial
interest or joint venture interest;

(ii)
"engaging in competition with AT&T" shall mean, while employed by an Employer
Business or within two (2) years after the Participant's Termination of
Employment, engaging by the Participant in any business or activity in all or
any portion of the same geographical market where the same or substantially
similar business or activity is being carried on by an Employer business. 
"Engaging in competition with AT&T" shall not include owning a nonsubstantial
publicly traded interest as a shareholder in a business that competes with an
Employer Business. However, "engaging in competition with AT&T shall include
representing or providing consulting services to, or being an employee or
director of, any person or entity that is engaged in competition with any
Employer Business or that takes a position adverse to any Employer Business.

Page 22

--------------------------------------------------------------------------------





(iii)
"engaging in disloyal conduct disloyal to AT&T" means, while employed by an
Employer Business or within two  (2) years after the Participant's Termination
of Employment, (i) soliciting for employment or hire, whether as an employee or
as an independent contractor, for any business in competition with an Employer
Business, any person employed by AT&T or its affiliates during the one (1) year
prior to Participant's Termination of Employment, whether or not acceptance of
such position would constitute a breach of such person's contractual obligations
to AT&T and its affiliates; (ii) soliciting, encouraging, or inducing any vendor
or supplier with which Participant had business contact on behalf of any
Employer Business during the two (2) years prior to Participant's Termination of
Employment, to terminate, discontinue, renegotiate, reduce, or otherwise cease
or modify its relationship with AT&T or its affiliate; or (iii) soliciting,
encouraging, or inducing any customer or active prospective customer with whom
Participant had business contact, whether in person or by other media
("Customer"), on behalf of any Employer Business during the two (2) years prior
to Participant's Termination of Employment, to terminate, discontinue,
renegotiate, reduce, or otherwise cease or modify its relationship with any
Employer Business, or to purchase competing goods or services from a business
competing with any Employer Business, or accepting or servicing business from
such Customer on behalf of himself or any other business.  "Engaging in conduct
disloyal to AT&T" also means, disclosing Confidential Information to any third
party or using Confidential Information, other than for an Employer Business, or
failing to return any Confidential Information to the Employer Business
following termination of employment.



Page 23

--------------------------------------------------------------------------------



(iv)
"Confidential Information" shall mean all information belonging to, or otherwise
relating to, an Employer Business, which is not generally known, regardless of
the manner in which it is stored or conveyed to Participant, and which the
Employer Business has taken reasonable measures under the circumstances to
protect from unauthorized use or disclosure.  Confidential Information includes
trade secrets as well as other proprietary knowledge, information, know-how, and
non-public intellectual property rights, including unpublished or pending patent
applications and all related patent rights, formulae, processes, discoveries,
improvements, ideas, conceptions, compilations of data, and data, whether or not
patentable or copyrightable and whether or not it has been conceived,
originated, discovered, or developed in whole or in part by Participant.  For
example, Confidential Information includes, but is not limited to, information
concerning the Employer Business' business plans, budgets, operations, products,
strategies, marketing, sales, inventions, designs, costs, legal strategies,
finances, employees, customers, prospective customers, licensees, or licensors;
information received from third parties under confidential conditions; or other
valuable financial, commercial, business, technical or marketing information
concerning the Employer Business, or any of the products or services made,
developed or sold by the Employer Business.  Confidential Information does not
include information that (i) was generally known to the public at the time of
disclosure; (ii) was lawfully received by Participant from a third party; (iii)
was known to Participant prior to receipt from the Employer Business; or (iv)
was independently developed by Participant or independent third parties; in each
of the foregoing circumstances, this exception applies only if such public
knowledge or possession by an independent third party was without breach by
Participant or any third party of any obligation of confidentiality or non-use,
including but not limited to the obligations and restrictions set forth in this
Plan.

Page 24

--------------------------------------------------------------------------------






(b)
Forfeiture of Benefits.  A Participant's right to receive benefits accrued on or
after January 1, 2010 shall terminate and no benefits accrued on or after
January 1, 2010 shall be provided under this Plan if the Administrative
Committee determines that, within the time period and without the written
consent specified, Participant has been either engaging in competitive activity
with AT&T or engaging in conduct disloyal to AT&T.

(c)
Equitable Relief.  The parties recognize (i) that any Participant's breach of
any of the covenants in this Section 8.2 will cause irreparable injury to AT&T,
and will represent a failure of the consideration under which AT&T (in its
capacity as creator and sponsor of the Plan) agreed to provide the Participant
with the opportunity to accrue or receive Plan benefits on and after January 1,
2010, and (ii) that monetary damages would not provide AT&T with an adequate or
complete remedy that would warrant AT&T's continued sponsorship of the Plan and
payment of Plan benefits for all Participants.  Accordingly, in the event of a
Participant's actual or threatened breach of covenants in this Section 8.2, the
Administrative Committee, in addition to all other rights and acting as a
fiduciary under ERISA on behalf of all Participants, shall have a fiduciary duty
(in order to assure that AT&T receives fair and promised consideration for its
continued Plan sponsorship and funding) to seek an injunction restraining the
Participant from breaching the covenants in this Section 8.2.  To enforce its
repayment rights with respect to a Participant, the Plan shall have a first
priority, equitable lien on all Plan benefits that are paid to the Participant. 
In addition, AT&T shall pay for any Plan expenses that the Administrative
Committee incurs hereunder, and shall be entitled to recover from the
Participant its reasonable attorneys' fees and costs incurred in obtaining such
injunctive remedies.  In the event the Administrative Committee succeeds in
enforcing the terms of this Section through a written settlement with the
Participant or a court order granting an injunction hereunder, the Participant
shall be entitled to collect Plan benefits prospectively, if the Participant is
otherwise entitled to such benefits, net of any fees and costs assessed pursuant
hereto (which fees and costs shall be paid to AT&T as a repayment on behalf of
the Participant), provided that the Participant complies with said settlement or
injunction.

Page 25

--------------------------------------------------------------------------------



(d)
Uniform Enforcement.  In recognition of AT&T's need for nationally uniform
standards for the Plan administration, it is an absolute condition in
consideration of any Participant's accrual or receipt of benefits under the Plan
on or after January 1, 2010 that each and all of the following conditions apply
to all Participants and to any benefits that are accrued on or after January 1,
2010 and that are thereafter paid or are payable under the Plan:



(i)
ERISA shall control all issues and controversies hereunder, and the
Administrative Committee shall serve for purposes hereof as a "fiduciary" of the
Plan and as its "named fiduciary" within the meaning of ERISA.

(ii)
All litigation between the parties relating to this Section shall occur in
federal court, which shall have exclusive jurisdiction, any such litigation
shall be held in the United States District Court for the Northern District of
Texas, and the only remedies available with respect to the Plan shall be those
provided under ERISA.

(iii)
If the Administrative Committee determines in its sole discretion either (I)
that AT&T or its affiliate that employed the Participant terminated the
Participant's employment for cause, or (II) that equitable relief enforcing the
Participant's covenants under this Section 8.2 is either not reasonably
available, not ordered by a court of competent jurisdiction, or circumvented
because the Participant has sued in state court, or has otherwise sought
remedies not available under ERISA, then in any and all of such instances the
Participant shall not be entitled to collect any Plan benefits accrued on or
after January 1, 2010, and if any such Plan benefits have been paid to the
Participant, the Participant shall immediately repay all such Plan benefits to
the Plan (which shall be used to pay Plan administrative expenses or Plan
benefits) upon written demand from the Administrative Committee.  Furthermore,
the Participant shall hold AT&T and its affiliates harmless from any loss,
expense, or damage that may arise from any of the conduct described in clauses
(I) and (II) hereof.

Page 26

--------------------------------------------------------------------------------



8.3
Notice.



Any notice required or permitted to be given to the Administrative Committee or
the SEVP-HR under the Plan shall be sufficient if in writing and hand delivered,
or sent by certified mail, to the principal office of AT&T, directed to the
attention of the SEVP-HR.  Any notice required or permitted to be given to a
Participant shall be sufficient if in writing and hand delivered, or sent by
certified mail, to Participant at Participant's last known mailing address as
reflected on the records of his or her employing company or the company from
which the Participant incurred a Termination of Employment, as applicable. 
Notice shall be deemed given as of the date of delivery or, if delivery is made
by mail, as of the date shown on the postmark or on the receipt for
certification.


8.4
Validity.



In the event any provision of this Plan is held invalid, void or unenforceable,
the same shall not affect, in any respect whatsoever, the validity of any other
provision of this plan.


8.5
Applicable Law.



This Plan shall be governed and construed in accordance with ERISA, and the laws
of the State of Texas to the extent not preempted by ERISA.


9. Claims and Appeal.
9.1
Claims.



A person who believes that he or she is being denied a benefit to which he or
she is entitled under this Plan (hereinafter referred to as a "Claimant") may
file a written request for such benefit with the Executive Compensation
Administration Department, setting forth his or her claim. The request must be
addressed to the AT&T Executive Compensation Department at its then principal
place of business.


Page 27

--------------------------------------------------------------------------------



9.2
Claim Decision.



Upon receipt of a claim, the AT&T Executive Compensation Department shall review
the claim and provide the Claimant with a written notice of its decision within
a reasonable period of time, not to exceed ninety (90) days, after the claim is
received. If the AT&T Executive Compensation Department determines that special
circumstances require an extension of time beyond the initial ninety (90)-day
claim review period, the AT&T Executive Compensation Department shall notify the
Claimant in writing within the initial ninety (90)-day period and explain the
special circumstances that require the extension and state the date by which the
AT&T Executive Compensation Department expects to render its decision on the
claim. If this notice is provided, the AT&T Executive Compensation Department
may take up to an additional ninety (90) days (for a total of one hundred eighty
(180) days after receipt of the claim) to render its decision on the claim.
If the claim is denied by the AT&T Executive Compensation Department, in whole
or in part, the AT&T Executive Compensation Department shall provide a written
decision using language calculated to be understood by the Claimant and setting
forth:  (i) the specific reason or reasons for such denial; (ii) specific
references to pertinent provisions of this Plan on which such denial is based;
(iii) a description of any additional material or information necessary for the
Claimant to perfect his or her claim and an explanation of why such material or
such information is necessary; (iv) a description of the Plan's procedures for
review of denied claims and the steps to be taken if the Claimant wishes to
submit the claim for review; (v) the time limits for requesting a review of a
denied claim under Section 9.3 and for conducting the review under Section 9.4;
and (vi) a statement of the Claimant's right to bring a civil action under
Section 502(a) of ERISA if the claim is denied following review under Section
9.4.


9.3
Request for Review.



Within sixty (60) days after the receipt by the Claimant of the written decision
on the claim provided for in Section 9.2, the Claimant may request in writing
that the Administrative Committee review the determination of the AT&T Executive
Compensation Department. Such request must be addressed to the Administrative
Committee at the address
Page 28

--------------------------------------------------------------------------------



for giving notice pursuant to Section 8.3. To assist the Claimant in deciding
whether to request a review of a denied claim or in preparing a request for
review of a denied claim, a Claimant shall be provided, upon written request to
the Administrative Committee and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant to the claim.
The Claimant or his or her duly authorized representative may, but need not,
submit a statement of the issues and comments in writing, as well as other
documents, records or other information relating to the claim for consideration
by the Administrative Committee. If the Claimant does not request a review of
the AT&T Executive Compensation Department's decision by the Administrative
Committee within such sixty (60)-day period, the Claimant shall be barred and
estopped from challenging the determination of the AT&T Executive Compensation
Department.


9.4
Review of Decision.



Review of Decision. Within sixty (60) days after the Administrator's receipt of
a request for review, the Administrative Committee will review the decision of
the AT&T Executive Compensation Department. If the Administrative Committee
determines that special circumstances require an extension of time beyond the
initial sixty (60)-day review period, the Administrative Committee shall notify
the Claimant in writing within the initial sixty (60)-day period and explain the
special circumstances that require the extension and state the date by which the
Administrative Committee expects to render its decision on the review of the
claim.  If this notice is provided, the Administrative Committee may take up to
an additional sixty (60) days (for a total of one hundred twenty (120) days
after receipt of the request for review) to render its decision on the review of
the claim.
During its review of the claim, the Administrative Committee shall:


(a)
Take into account all comments, documents, records, and other information
submitted by the Claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial review of the claim
conducted pursuant to Section 9.2;

Page 29

--------------------------------------------------------------------------------



(b)
Follow reasonable procedures to verify that its benefit determination is made in
accordance with the applicable Plan documents; and

(c)
Follow reasonable procedures to ensure that the applicable Plan provisions are
applied to the Participant to whom the claim relates in a manner consistent with
how such provisions have been applied to other similarly-situated Participants.

After considering all materials presented by the Claimant, the Administrative
Committee will render a decision, written in a manner designed to be understood
by the Claimant. If the Administrative Committee denies the claim on review, the
written decision will include (i) the specific reasons for the decision; (ii)
specific references to the pertinent provisions of this Plan on which the
decision is based; (iii) a statement that the Claimant is entitled to receive,
upon request to the Administrative Committee and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claim; and (iv) a statement of the Claimant's right to bring a civil
action under Section 502(a) of ERISA.
The Administrative Committee shall serve as the final review committee under the
Plan and shall have sole and complete discretionary authority to administer,
interpret, construe and apply the Plan provisions, and determine all questions
of administration, interpretation, construction, and application of the Plan,
including questions and determinations of eligibility, entitlement to benefits
and the type, form and amount of any payment of benefits, all in its sole and
absolute discretion. The Committee shall further have the authority to determine
all relevant facts and related issues, and all documents, records and other
information relevant to a claim conclusively for all parties, and in accordance
with the terms of the documents or instruments governing the Plan. Decisions by
the Administrative Committee shall be conclusive and binding on all parties and
not subject to further review.
In any case, a Participant or Beneficiary may have further rights under ERISA.
The Plan provisions require that Participants or Beneficiary pursue all claim
and appeal rights described in this Section 9 before they seek any other legal
recourse regarding claims for benefits.  In any case, a Participant or
Beneficiary may have further rights under ERISA. The Plan provisions require
that Participants or Beneficiary pursue all claim and appeal rights described in
this Section 9 before they seek any other legal recourse regarding claims for
benefits.




Page 30

--------------------------------------------------------------------------------

LUMP SUM DISTRIBUTION AGREEMENT


This Lump Sum Distribution Agreement is made as of the ____ day of
______________, ____ by and between AT&T Inc. ("AT&T" or the "Company") and
_______________("Participant").  Unless otherwise indicated herein, capitalized
words used herein shall have the same meaning ascribed to such words in the 2005
Supplemental Employee Retirement Plan (the "Plan" or "SERP").


WHEREAS, Participant is a Participant in the Plan, which is sponsored by the
Company;
WHEREAS, pursuant to the Plan, Participant executed an Agreement, governing
Participant's benefits in the Plan;
WHEREAS, Participant's Agreement provides for the distribution of his benefits
in the form of a lump sum, payable one hundred percent (100%) upon the six (6)
month anniversary of his Termination of Employment provided that Participant is
age sixty (60) or older as of the date of his Termination of Employment and
Participant agrees not to compete with an Employer Business;
NOW, THEREFORE, the parties hereto, for good and valuable consideration, the
sufficiency of which is hereby acknowledged, hereby agree as follows:
1.
If Participant is age sixty (60) or over as of the date of his Termination of
Employment, Company shall pay to

Participant his benefits under the Plan in the form of a lump sum distribution,
one hundred percent (100%) of which shall be paid upon the six (6) month
anniversary of Participant's Termination of Employment.
2.
In exchange for the right to receive the payment described in Paragraph 1,
above, Participant acknowledges and agrees to the terms and conditions of
Section 8.2 of the Plan in the form attached hereto.



3.
Participant acknowledges and agrees that he shall promptly return to the Company
and forfeit all consideration previously received pursuant to this Lump Sum
Distribution Agreement, specifically the payment referred to in Paragraph 1, if
he violates the provisions of Paragraph 2.

4.
Participant may submit a description of any proposed activity that could
arguably violate Section 8.2 of the Plan in writing to AT&T and AT&T shall
advise Participant in writing within fifteen (15) business days whether such
proposed activity would constitute engaging in competition with an Employer
business, within the meaning of this Lump Sum Distribution Agreement.



5.
It is hereby specifically agreed that the terms of this Lump Sum Distribution
Agreement shall be kept strictly confidential and that neither party shall,
except as necessary for performance of the terms hereof or as specifically
required by law, disclose the existence of this Lump Sum Distribution Agreement
or any of its terms to third persons without the express consent of the other
party.

Page 31

--------------------------------------------------------------------------------



6.
Participant agrees that for any breach or threatened breach of any of the
provisions of this Lump Sum Distribution Agreement by Participant, including but
not limited to the provisions in Section 8.2 of the Plan, incorporated herein
pursuant to Paragraph 2 of this Lump Sum Distribution Agreement, the Company
shall have no adequate legal remedy, and in addition to any other remedies
available, including the repayment and forfeiture remedies described in
Paragraph 3, a restraining order and/or an injunction may be issued against
Participant to prevent or restrain any such breach.

7.
Any notice required hereunder to be given by either party will be in writing and
will be deemed effectively given upon personal delivery to the party to be
notified, or five (5) days after deposit with the United States Post Office by
certified mail, postage prepaid, to the other party at the address set forth
below, or to such other address as either party may from time to time designate
by ten (10) days advance written notice pursuant to this Paragraph.

8.
In the event any provision of this Lump Sum Distribution Agreement is held
invalid, void, or unenforceable, the same shall not affect in any respect
whatsoever the validity of any other provision of this Lump Sum Distribution
Agreement, except that should any part of the non-compete provisions of
Paragraph 2 of this Agreement be held invalid, void, or unenforceable as
applicable to and as asserted by Participant, this Lump Sum Distribution
Agreement, at the Company's option, may be declared by the Company null and
void.  If this Lump Sum Distribution Agreement is declared null and void by
Company pursuant to the provisions of this Paragraph, Participant shall return
to Company all consideration previously received pursuant to this Lump Sum
Distribution Agreement.



AT&T Inc.








 

 
 
 
 
By:    Senior Executive Vice
President-Human Resources
208 S. Akard
Dallas, Texas  75202
 
 
 
 
 
 
 
 
 
 
 
 
Date
 
Date
 





   

 Page 32

--------------------------------------------------------------------------------

"Immediate Annuity Value of any AT&T or affiliate Qualified Pensions" shall
mean:


The annual amount of annuity payments that would be paid out of the qualified
defined benefit pension plan sponsored by AT&T or an AT&T affiliate in which the
Participant participates on a single life, level payment annuity basis assuming
payment of such qualified defined benefit pension plan benefit commenced
immediately upon the Participant's Termination of Employment, notwithstanding
the form of payment of such qualified defined benefit pension plan's benefit
actually made to the Participant (i.e., joint and survivor annuity, lump sum,
etc.) and notwithstanding the actual commencement date of the payment of such
qualified defined benefit pension plan benefit.






Page 33

--------------------------------------------------------------------------------

Immediate Annuity Value of SRIP. "Immediate Annuity Value of SRIP" shall mean


An objectively determined amount as of December 31, 2008 equal to the annual
amount of a level payment, single life with 10 year certain annuity benefit that
would be paid to the Participant pursuant to the SRIP as it exists on December
31, 2008 assuming the Participant became eligible to receive a distribution of
benefit payments under the SRIP on December 31, 2008, applying the Participant's
Final Average Earnings and Years of Service (both as defined in the SRIP) as of
December 31, 2004 and the Participant's age as of December 31, 2008,
notwithstanding the form of payment of the SRIP benefit that would actually be
made to the Participant (i.e., joint and survivor annuity, lump sum, etc.) and
notwithstanding the actual commencement date of the payment of such SRIP
benefit.








Page 34

--------------------------------------------------------------------------------

Attachment D to the AT&T 2005 Supplemental Employee Retirement Plan
Immediate Annuity Value of any AT&T or AT&T affiliate Non-Qualified Pensions
other than SERP.  "Immediate Annuity Value of any AT&T or AT&T affiliate
Non-Qualified Pensions other than SERP" shall mean with respect to a
Participant, any one or more of the following, as applicable:


1. For a Participant who is a participant in (or otherwise has a benefit in) the
AT&T Pension Benefit Make Up Plan No. 1  ("PBMU No. 1"), the AT&T Pension
Benefit Make Up Plan No. 2 ("PBMU No. 2"), the AT&T Inc. Management Mid-Career
Hire Plan (the "Mid-Career Plan"), the Cingular Wireless SBC Executive
Transition Pension Make Up Plan (the "Cingular Plan") and/or the Pacific Telesis
Group Executive Supplemental Cash Balance Pension Plan ("PTG Plan") and is a
Participant in the Plan on December 31, 2008:


An objectively determined amount as of December 31, 2008 equal to the annual
amount of a level payment, single life annuity benefit that would be paid to the
Participant pursuant to the PBMU No. 1, the PBMU No. 2, the Mid-Career Plan, the
Cingular Plan, and/or the PTG Plan, as applicable, as they exist on December 31,
2008 assuming the Participant became eligible to receive a distribution of
benefit payments under the PBMU No. 1, the PBMU No. 2, the Mid-Career Plan, the
Cingular Plan, and/or the PTG Plan, as applicable, on December 31, 2008,
notwithstanding the form of payment of the benefit that would actually be made
to the Participant pursuant to the PBMU No. 1, the PBMU No. 2, the Mid-Career
Plan, the Cingular Plan, and/or the PTG Plan, (i.e., 10-year certain annuity,
lump sum, etc.) and notwithstanding the actual commencement date of the payment
of such PBMU No. 1, PBMU No. 2, the Mid-Career Plan, the Cingular Plan, and/or
PTG Plan benefit.
2. For a Participant who is a participant in (or otherwise has a benefit in) the
PBMU No. 1, the PBMU No. 2, the Mid-Career Plan, the Cingular Plan, and/or the
PTG Plan and has a SERP Effective Date after December 31, 2008:


An objectively determined amount as of the Participant's SERP Effective Date
equal to the annual amount of a level payment, single life annuity benefit that
would be paid to the Participant pursuant to the PBMU No. 1, the PBMU No. 2, the
Mid-Career Plan, the Cingular Plan, and/or the PTG Plan, as applicable, as they
exist on the Participant's
Page 35

--------------------------------------------------------------------------------



SERP Effective Date assuming the Participant became eligible to receive a
distribution of benefit payments under the PBMU No. 1, the PBMU No. 2, the
Mid-Career Plan, the Cingular Plan, and/or the PTG Plan, on his or her SERP
Effective Date, notwithstanding the form of payment of the benefit that would
actually be made to the Participant pursuant to the PBMU No. 1, the PBMU No. 2,
the Mid-Career Plan, the Cingular Plan, and/or the PTG Plan (i.e., 10-year
certain annuity, lump sum, etc.) and notwithstanding the actual commencement
date of the payment of such PBMU No. 1, PBMU No. 2, the Mid-Career Plan, the
Cingular Plan, and/or PTG Plan benefit.
3. For a Participant who is a participant in (or otherwise has a benefit in) the
BellSouth Corporation Supplemental Executive Retirement Plan (the "BellSouth
Plan") and is a Participant in the Plan on December 31, 2008:


An objectively determined amount as of December 31, 2008 equal to the annual
amount of a level payment, single life annuity benefit that would be paid to the
Participant pursuant to the BellSouth Plan as it exists on December 31, 2008
assuming the Participant became eligible to receive a distribution of benefit
payments under the BellSouth Plan on December 31, 2008, but applying the
Participant's age and years of service as if the Participant remained employed
through the fourth anniversary of his or her SERP Effective Date and the
Participant's Included Earnings (as defined in the BellSouth Plan) as of
December 31, 2008, notwithstanding the form of payment of the BellSouth Plan's
benefit that would actually be made to the Participant (i.e., joint and survivor
annuity, lump sum, etc.) and notwithstanding the actual commencement date of the
payment of such BellSouth Plan benefit.


4. For a Participant who is a participant in (or otherwise has a benefit in) the
BellSouth Plan and has a SERP Effective Date after December 31, 2008:


An objectively determined amount as of the Participant's SERP Effective Date
equal to the annual amount of a level payment, single life annuity benefit that
would be paid to the Participant pursuant to the BellSouth Plan as it exists on
the Participant's SERP Effective Date assuming the Participant became eligible
to receive a distribution of benefit payments under the BellSouth Plan on his or
her SERP Effective Date (applying the Participant's age, years of service and
Included Earnings (as defined in the
Page 36

--------------------------------------------------------------------------------



BellSouth Plan) as of the Participant's SERP Effective Date), notwithstanding
the form of payment of the BellSouth Plan's benefit that would actually be made
to the Participant (i.e., joint and survivor annuity, lump sum, etc.) and
notwithstanding the actual commencement date of the payment of such BellSouth
Plan benefit.
5. For a Participant who is a participant in (or otherwise has a benefit in) the
AT&T Corp. Long Term Disability and Survivor Protection Plan ("LTDSPP") and is
entitled to a nonqualified defined benefit from the LTDSPP, the AT&T Corp.
Excess Benefit and Compensation Plan, ("Excess Plan"), and/or the AT&T Corp.
Non-Qualified Pension Plan ("NQPP") and is a Participant in the Plan on December
31, 2008 (the Participant's election as to the time and form of benefits under
these plans is identical to such election under this Plan):


The benefit payments paid pursuant to the LTDSPP (nonqualified defined benefit
only), Excess Plan, and/or the NQPP, as applicable, commencing at the actual
time and pursuant to the actual form such benefit payments are made from the
LTDSPP, Excess Plan, and/or the NQPP, as applicable.


6. For a Participant who is a participant in (or otherwise has a benefit in) the
LTDSPP and is entitled to a nonqualified defined benefit from the LTDSPP, the
Excess Plan, and/or the NQPP and has a SERP Effective Date after December 31,
2008:


An objectively determined amount as of the Participant's SERP Effective Date
equal to the annual amount of a level payment, single life annuity benefit that
would be paid to the Participant pursuant to the LTDSPP (nonqualified defined
benefit only), the Excess Plan, and/or the NQPP, as applicable, as they exist on
the Participant's SERP Effective Date assuming the Participant became eligible
to receive a distribution of benefit payments under the AT&T Corp. LTDSPP
(nonqualified defined benefit only), the Excess Plan, and/or the NQPP, on his or
her SERP Effective Date, notwithstanding the form of payment of the benefit that
would actually be made to the Participant pursuant to the LTDSPP (nonqualified
defined benefit only), the Excess Plan, and/or the NQPP (i.e., 10-year certain
annuity, lump sum, etc.) and notwithstanding the actual commencement date of the
payment of such the AT&T Corp. LTDSPP (nonqualified defined benefit only), the
Excess Plan, and/or the NQPP benefit.
Page 37

--------------------------------------------------------------------------------

Attachment E applies with respect to any Participant who:


·
Became a Participant in the 2005 AT&T Supplemental Executive Retirement Plan on
or before December 31, 2008;

·
Is a participant in the BellSouth Corporation Supplemental Executive Retirement
Plan; and

·
Attained the age of fifty-four (54) on or before March 1, 2007; and

·
Realizes a Termination of Employment on or after January 1, 2009.



Upon Termination of Employment, such Participant's Plan benefit shall equal the
greater of his or her benefit determined in accordance with Section 3 of the
Plan or this Attachment E.


A. Definitions.  Solely for purposes of this Attachment E, the following words
shall have the meanings as provided in this Attachment E.  Any other capitalized
word, not otherwise defined in this Attachment E, shall have the meaning as
provided in Section 2 of the Plan.



1.
The term "Annual Bonus Award" shall mean the bonus amount paid annually to an
Attachment E Participant that is included in the calculation of pension benefits
under the Pension Plan.




2.
The term "Attachment E Participant" shall mean any Participant to whom
Attachment E applies as described in the first paragraph of this Attachment E.




3.
The terms "BellSouth Corporation" and "Company" shall mean BellSouth
Corporation, a Georgia corporation, or its successors.




4.
The term "Included Earnings" shall mean the 12 month average of the sum of (1)
the last sixty (60) months of base pay, plus (2) the Annual Bonus Awards payable
during or after that sixty (60) month period; provided, however, Included
Earnings shall not include base pay or Annual Bonus Awards earned after March 1,
2011.  The amounts of base pay and other payments used to determine Included
Earnings as described above include all amounts during the specified period
including those amounts previously

Page 38

--------------------------------------------------------------------------------



deferred pursuant to other plans.  If an Attachment E Participant terminates
employment while eligible for a benefit under this Attachment E and thereafter
receives Included Earnings, these additional Included Earnings shall be deemed
to have been paid as of the date of the Attachment E Participant's Termination
of Employment, and the amount of benefit payable under this Attachment E shall
be corrected accordingly.



5.
The term "Merger" shall mean the merger, pursuant to the Agreement and Plan of
Merger dated as of March 4, 2006 (the "Merger Agreement"), by and among
BellSouth, AT&T Inc. ("AT&T"), and ABC Consolidation Corp., a Georgia
corporation and wholly-owned subsidiary of AT&T ("Merger Sub"), pursuant to
which, at the "Effective Time" (as defined in the Merger Agreement), BellSouth
was merged with and into the Merger Sub.




6.
The term "Pension Plan" shall mean the BellSouth Personal Retirement Account
Pension Plan as in effect on the date of the Merger.




7.
The term "Standard Annual Bonus" shall mean the Attachment E Participant's
Target Award under the AT&T 2006 Incentive Plan or the AT&T Short Term Incentive
Plan and for periods of time prior to the Attachment E Participant's
participation in the AT&T 2006 Incentive Plan or the AT&T Short Term Incentive
Plan, Standard Annual Bonus shall mean an amount determined by applying a target
percentage of an Attachment E Participant's base pay rate as determined by the
annual compensation plan and the Attachment E Participant's job or pay grade.




8.
The term "Vesting Service Credit", except as expressly limited or otherwise
provided in this Attachment E or under an individual Attachment E Participant's
employment-related agreement with the Company, shall have the same meaning as is
attributed to such term under the Pension Plan and shall be interpreted in the
same manner as that term is interpreted for purposes of the Pension Plan;
provided, however, Vesting Service Credit shall not include any period of time
on or after March 1, 2011.

Page 39

--------------------------------------------------------------------------------







B. Benefit Amount.  An Attachment E Participant's benefit under this Attachment
E shall be determined as follows:


The aggregate annualized benefit of each Attachment E Participant shall be
determined by adding the sum of two percent (2%) of Included Earnings for each
year of the Attachment E Participant's Vesting Service Credit for the first
twenty years, plus one and one-half percent (1.5%) of Included Earnings for each
year of the Attachment E Participant's Vesting Service Credit for the next ten
years, plus one percent (1%) of Included Earnings for each year of the
Attachment E Participant's Vesting Service Credit for each additional year up to
the month in which the Attachment E Participant retires less (1) 100% of the
Primary Social Security benefit payable at age 65, (2) 100% of the retirement
benefit (unreduced for survivor annuity) payable from the Pension Plan (as
defined below), and (3) 100% of the benefit payable from the BellSouth
Corporation Supplemental Executive Retirement Plan (as defined below).


a. The benefit reduction to be applied for the benefit payable from the Pension
Plan shall be the amount of such benefit that would be payable on the date that
benefits are eligible to be paid (or become payable) under the Plan, or, if
earlier, March 1, 2011 (regardless of the Attachment E Participant's actual
pension commencement date under the Pension Plan) and determined assuming that
the Attachment E Participant elected a single life annuity (regardless of the
actual form of benefit elected under the Pension Plan).


The benefit reduction to be applied for the benefit payable from the BellSouth
Corporation Supplemental Executive Retirement Plan shall be an objectively
determined amount as of December 31, 2008 equal to the annual amount of a level
payment, single life annuity benefit that would be paid to the Attachment E
Participant pursuant to the BellSouth Supplemental Executive Retirement Plan as
it exists on December 31, 2008 assuming the Attachment E Participant became
eligible to receive a distribution of benefit payments under the BellSouth
Supplemental Executive Retirement Plan on December 31, 2008, but applying the
Attachment E Participant's age and years of service as of March 1, 2011 and the
Attachment E Participant's Included Earnings as of December 31, 2008,
notwithstanding the form of payment of the BellSouth Supplemental Executive
Retirement Plan's benefit that would actually be made to the Attachment E
Participant (i.e., joint and survivor annuity, lump sum, etc.) and
notwithstanding the actual commencement date of the payment of such BellSouth
Supplemental Executive Retirement Plan benefit.


b. The benefit amount determined in accordance with this Attachment E (expressed
as an annuity) at the time of the Attachment E Participant's Termination of
Employment shall not be less than the benefit that would have been payable to
the Attachment E Participant if the Attachment E Participant had a Termination
of Employment on any prior December 31 (using pay, service, offsets and all
factors applicable on the previous dates and assuming an immediate benefit
commencement).


c.    The benefit amount determined in accordance with this Attachment E shall
be reduced (before the offset for benefits under the Pension Plan) by
one-quarter percent (0.25%) for each calendar month or part thereof by which the
Attachment E Participant's Termination of Employment precedes his or her 62nd
birthday.
Page 40

--------------------------------------------------------------------------------

SPECIAL PROVISIONS APPLICABLE TO NAMED PARTICIPANTS
I.
SCOPE OF ATTACHMENT


1.1
The provisions of this Attachment apply to specifically named Participants (a
"Named Participant").  To the extent the provisions of this Attachment conflict
with other provisions of the Plan, this Attachment will control with respect to
the named Participants.

1.2
Capitalized terms used in this Attachment shall have the meaning assigned to
such terms in the Plan, unless defined otherwise in this Attachment F or the
context clearly indicates to the contrary.

1.3
As of the Determination Date, a Named Participant's Target Retirement Benefit
shall be converted to a lump sum amount ("Target Retirement Cash Balance
Account"), to which interest credits shall be applied.  At the Named
Participant's Termination of Employment, the lump sum account balance (including
interest credits) shall be converted to a Life with 10 Year Certain SERP Benefit
for purposes of applying any applicable offsets and the net benefit shall then
be converted, as applicable, to the Benefit Payout Alternative elected by the
Named Participant.



II.
2.1
Target Retirement Cash Balance Account.  The SERP Benefit formula of Plan
Section 3.1 shall be applied using the following elements for the Named
Participant as of the Determination Date, except in the case of the named
Participant's earlier Termination of Employment, to determine the Named
Participant's Target Retirement Cash Balance Account:

Named Participant:
Determination Date
 Service Factor Determined as of:
Final Average Earnings Determined as of:
Age Discount Determined as of:
Applicable Interest Rate and Mortality Table
 Randall Stephenson
 December 31, 2012
 December 31, 2012
 June 30, 2010
 December 31, 2012
 
 5.8%; 2011 Applicable  
 PPA Mortality Rates

 
 
Page 41

--------------------------------------------------------------------------------



2.2
Interest Credits.  From and after the Determination Date, the SEVP-HR shall
maintain a record of each Named Participants' Target Retirement Cash Balance
Account.  During such period of time that all or any portion of a Named
Participant's Target Retirement Cash Balance Account is not paid, interest shall
be credited at the Applicable Interest Rate.

2.3
Action at Named Participant's Termination of Employment. Upon Termination of
Employment:

(a)
a Named Participant's Target Retirement Cash Balance Account, as adjusted for
interest credits, shall be converted to an equivalent Life with a 10-Year
Certain Benefit (as described in Plan Section 4.2(a)).  For purposes of such
conversion, the Applicable Interest Rate and Mortality Table in the table above
shall apply; provided, however, the Named Participant's age on his or her
Termination of Employment date shall apply.

(b)
The resulting Life with a 10-Year Certain Benefit shall be offset by the amounts
described in Plan Section 3.1 (such as other pension values and age discount) to
obtain the Annual Value of Life with 10 Year Certain SERP Benefit payable as a
result of Termination of Employment.

(c)
The Named Participant's Annual Value of Life with 10 Year Certain SERP Benefit
payable as a result of Termination of Employment shall be converted, as
necessary, to the actuarial equivalent of the Benefit Payout Alternative elected
by the Named Participant using the Applicable Interest Rate and Mortality Table
in the table above; provided, however, the Named Participant's age on his
Termination of Employment date shall apply.





Page 42

--------------------------------------------------------------------------------



Page 43

--------------------------------------------------------------------------------

PROVISIONS APPLICABLE TO NAMED PARTICIPANTS
TRANSFERRING TO EMPLOYMENT WITH YP HOLDINGS LLC
I.
SCOPE OF ATTACHMENT


1.1
On April 7, 2012, AT&T reached an agreement to sell its Advertising Solutions
(AS) business to Cerberus Capital Management, L.P. pursuant to an agreement
entitled the "Purchase Agreement by and between AT&T Inc. and Congo Buyer LLC"
(with this transaction known as the "YP Transaction"). The closing of the YP
Transaction shall be referred to as the "Closing."  The provisions of this
Attachment G apply to specifically named Participants (see section 1.3, below)
who, as part of the YP Transaction, cease employment at an AT&T controlled group
company and transfer employment to YP Holdings LLC ("YP Holdings") at Closing. 
A Participant specifically named in Section 1.3, below shall be referred to
herein as a "Named YP Participant".  To the extent the provisions of this
Attachment G conflict with other provisions of the Plan, this Attachment will
control with respect to a Named YP Participant.

1.2
Capitalized terms used in this Attachment shall have the meaning assigned to
such terms in the Plan, unless defined otherwise in this Attachment G or the
context clearly indicates to the contrary.

1.3
Named YP Participant shall mean Gale Wickham.



II.
PROVISIONS FOR NAMED YP PARTICIPANTS



2.1
In compliance with Code section 409A, a Termination of Employment will not occur
for a Named YP Participant as a result of the Closing for purposes of Plan
Section 6, "Payment of Benefits."  However, a Named YP Participant realizes a
Termination of Employment at Closing for other purposes under the Plan,
including for purposes of determining the Named YP Participant's Final Average
Earnings and, absent the provisions of this Attachment G, Years of Service.




2.2
Years of Service under the Plan shall include a Named YP Participant's actual
years of service with YP Holdings, up to a maximum of four years from the
Closing.



Page 44

--------------------------------------------------------------------------------




2.3
Furthermore, if the Plan Administrator determines that a Named YP Participant's
employment was involuntarily terminated by YP Holdings for any reason other than
for cause within the four year period immediately following the Closing, then
the Named YP Participant shall be deemed to have completed 30 Years of Service
under the Plan.  For purposes of clarity, if the Named YP Participant is
involuntarily terminated for cause or voluntarily terminates his employment (as
determined by the Plan Administrator), then his actual service with YP Holdings
through the time of such termination will be recognized by the Plan for the
purposes described above in Section 2.2.




2.4
The Named YP Participant's age upon his actual termination of employment from YP
Holdings will be used to determine the Age Discount, if any, as well as
eligibility for the Named YP Participant's elected Benefit Payout Alternatives.

Page 45

--------------------------------------------------------------------------------

SPECIAL PROVISIONS APPLICABLE TO NAMED PARTICIPANTS
I.
SCOPE OF ATTACHMENT


1.4
The provisions of this Attachment apply to specifically named Participants (a
"Named Participant").  To the extent the provisions of this Attachment conflict
with other provisions of the Plan, this Attachment will control with respect to
the Named Participants.

1.5
Capitalized terms used in this Attachment shall have the meaning assigned to
such terms in the Plan, unless defined otherwise in this Attachment F or the
context clearly indicates to the contrary.

1.6
As of the Determination Date, a Named Participant's Target Retirement Benefit
shall be converted to a lump sum amount ("Target Retirement Cash Balance
Account"), to which interest credits shall be applied.  At the Named
Participant's Termination of Employment, the lump sum account balance (including
interest credits) shall be converted to a Life with 10 Year Certain SERP Benefit
for purposes of applying any applicable offsets and the net benefit shall then
be converted, as applicable, to the Benefit Payout Alternative elected by the
Named Participant.



II.
2.4
Target Retirement Cash Balance Account.  The SERP Benefit formula of Plan
Section 3.1 shall be applied using the following elements for the Named
Participant as of the Determination Date, to determine the Named Participant's
Target Retirement Cash Balance Account:

Named Participant
Determination Date
 Service Factor Determined as of:
Final Average Earnings Determined as of:
Age Discount Determined as of:
Applicable Interest Rate and Mortality Table
 Ralph de la Vega
 12/31/2014
 12/31/2014
 12/31/2014
 12/31/2014
 
 4.3%; 2013 Applicable
 PPA Mortality Rates
 Wayne Watts
 12/31/2014
 12/31/2014
 12/31/2014
 12/31/2014
 
 4.3%; 2013 Applicable
 PPA Mortality Rates



Page 46

--------------------------------------------------------------------------------



The Committee may designate additional Named Participants whose Target
Retirement Benefit shall be converted to a Target Retirement Cash Balance
Account with a Determination Date as of December 31 of the calendar year in
which such Named Participant is designated by the Committee; provided, if the
Named Participant's Termination of Employment precedes the Determination Date,
no conversion to a Target Retirement Cash Balance Account shall apply.  For
purposes of converting the Named Participant's Target Retirement Benefit to a
Target Retirement Cash Balance Account, the Applicable Interest Rate and
Mortality Table shall be those in effect under the Plan for a Termination of
Employment that occurs on the day preceding the Determination Date.


2.5
Interest Credits.  From and after the Determination Date, the SEVP-HR shall
maintain a record of each Named Participants' Target Retirement Cash Balance
Account.  During such period of time that all or any portion of a Named
Participant's Target Retirement Cash Balance Account is not paid, interest shall
be credited at the Applicable Interest Rate that was used for purposes of
converting the Named Participant's Target Retirement Benefit to a Target
Retirement Cash Balance Account.



2.6
Action at Named Participant's Termination of Employment. Upon Termination of
Employment:

(d)
a Named Participant's Target Retirement Cash Balance Account, as adjusted for
interest credits, shall be converted to an equivalent Life with a 10-Year
Certain Benefit (as described in Plan Section 4.2(a)).  For purposes of such
conversion, the Applicable Interest Rate and Mortality Table that were used for
purposes of the converting the Named Participant's Target Retirement Benefit to
a Target Retirement Cash Balance Account shall apply; provided, however, the
Named Participant's age on his or her Termination of Employment date shall
apply.

(e)
The resulting Life with a 10-Year Certain Benefit shall be offset by the amounts
described in Plan Section 3.1 (such as other pension values and age discount) to
obtain the Annual Value of Life with 10 Year Certain SERP Benefit payable as a
result of Termination of Employment.

(f)
The Named Participant's Annual Value of Life with 10 Year Certain SERP Benefit
payable as a result of Termination of Employment shall be converted, as
necessary, to the actuarial equivalent of the Benefit

Page 47

--------------------------------------------------------------------------------





Payout Alternative elected by the Named Participant using the Applicable
Interest Rate and Mortality Table that were used for purposes of the converting
the Named Participant's Target Retirement Benefit to a Target Retirement Cash
Balance Account; provided, however, the Named Participant's age on his
Termination of Employment date shall apply.


Page 48

--------------------------------------------------------------------------------

2017 SPECIAL PROVISIONS APPLICABLE TO NAMED PARTICIPANTS


I.
SCOPE OF ATTACHMENT


1.7
The provisions of this Attachment apply to specifically named Participants (a
"Named Participant").  To the extent the provisions of this Attachment conflict
with other provisions of the Plan, this Attachment will control with respect to
the Named Participants.

1.8
Capitalized terms used in this Attachment shall have the meaning assigned to
such terms in the Plan, unless defined otherwise in this Attachment I or the
context clearly indicates to the contrary.

1.9
A Named Participant's Earnings will be defined by this Attachment I.

II.
EARNINGS
2.7
On and after the Earnings Effective Dates in the table below, the Named
Participant's Earnings for purposes of calculating Final Average Earnings shall
be an annual rate as shown in the table below:

Named Participant
Earnings Effective Date
Earnings
 John Donovan
 September 1, 2017
$3,000,000
 John Stankey
 The first day of the payroll period following close of the AT&T/Time Warner
merger
 John Stephens



The above Earnings rate will apply regardless of actual base salary and bonuses
paid to the Named Participants.


Before the Earnings Effective Date, the Named Participant's Earnings for
purposes of calculating Final Average Earnings shall be an annual rate equal to
the sum of (1) bonus earned as a short term award during the calendar year but
not exceeding 200% of the target amount of such bonus (or such other portion of
the bonus or target bonus as may be determined by the Human Resources Committee
of the Board of AT&T), plus (2) base salary before reduction due to any
contribution pursuant to any deferred compensation plan or agreement sponsored
by AT&T or an AT&T affiliate, including but not limited to compensation deferred
in accordance with Sections 401(k), 125, or 132(f) of the Internal Revenue Code.
 
 
Page 49